Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
1.	Based on Applicant’s filing of a terminal disclaimer (see Terminal Disclaimer filed 1/26/2022 and interview summary from interview conducted on 1/25/2022) with respect to US Patent Number 10740781, the parent application of this application, a double patenting rejection has not been made.  Since this was the only pending rejection as this was the first action on the merits, and it has been resolved with the filed terminal disclaimer, the claims are allowed. 
2.	The Examiner cites the following pieces of art on this Examiner’s statement for reasons for allowance as being the most closely related prior art found after a search of the claims: 
a. 	Van Der Spoel (United States Patent Application Publication Number: US 2014/0207551) teaches a system for scanning or parsing email that contain orders to provide cashback or similar rewards within an electronic platform (see abstract and paragraphs 0080 and 0122)
b.	Icho (United States Patent Application Publication Number: US 2001/0049628) teaches parsing emails to provide users award points (see abstract and paragraphs 0009-0012)
b. 	Keller et al. (United States Patent Application Publication Number: US 2007/0203784) teaches a method of analyzing email content of users and then presenting offers to those users based on the email content (see abstract and title)
Salaka et al. (United States Patent Number: US 8, 527,436) teaches a method of automatically parsing email messages (see title and abstract)
d. 	Calrnan et al. (United States Patent Application Publication Number:
US 2015/0032538) teaches a method of providing offers based on electronic receipt information (see abstract and title)
e.	 Blackhurst et al. (United States Patent Application Publication
Number: US 2015/0032602) teaches parsing email purchase order confirmations to understand information about past purchase transactions of a user (see title, abstract and paragraph 0049)
f.	 Dintenfass et al. (United States Patent Application Publication
Number: US 2015/0032522) teaches use of electronic receipts for loyalty targeting (see abstract)
g. 	Strock et al. (United States Patent Application Publication Number:
US 2004/0122736) teaches a system for granting rewards to credit card users (see abstract and title)
h.	Kansal et al. (United States Patent Application Publication Number: US 2013/0024282) teaches extracting purchase information from for example an email that is then used for marketing purposes (see abstract) 
i.	Fontana et al. (United States Patent Application Publication Number: US 2012/0284108) teaches determining whether a user has already received a reward in a loyalty program (see abstract and paragraph 0054)
j.	Pratt et al. (United States Patent Number: US 10,540,698) teaches profiling users based on parsing electric purchase confirmation messages (see abstract) 
	As shown above, the prior art teaches elements of Applicant’s independent claims however, the cited prior arts neither alone or in combination teach the combination of elements found in each of Applicant’s independent claims. 
In particular while the prior art teaches parsing emails in order to provide rebates or rewards based on shopping at an online portal, the prior art does not teach the combination of parsing emails and online screens in order to provide rebates or rewards based on shopping at an online portal and also determining if a user already received the rebate or reward based on identifying an order through email that corresponds to the online screen and then providing the award if the system has not already provided the reward in substantially real time as claimed. 

	Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621